930 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Booker T. WASHINGTON, Petitioner-Appellant,v.Dave TRIPPETT, Warden, Thumb Correctional Facility,Respondent-Appellee.
No. 90-2240.
United States Court of Appeals, Sixth Circuit.
April 12, 1991.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and FORESTER, District Judge.*

ORDER

2
Booker T. Washington, a Michigan prisoner who is represented by counsel, appeals the district court's order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Following a jury trial, Washington was convicted of first degree felony murder.  He was sentenced to life imprisonment.  In his petition, Washington alleged:  1) that he was denied his sixth amendment right to confrontation;  2) that the trial court improperly instructed the jury;  3) that he received ineffective assistance of counsel at trial;  and 4) that he was denied due process because of prosecutorial misconduct.


4
After reviewing the response, the magistrate's report and recommendation, and Washington's objections, the district court denied habeas corpus relief.  This appeal followed.


5
Upon examination of the record and for the reasons stated by the magistrate in the report and recommendation dated August 29, 1990, as adopted by the district court, we conclude that Washington was not denied a fundamentally fair trial.    See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).


6
Accordingly, the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Karl S. Forester, U.S. District Judge for the Eastern District of Kentucky, sitting by designation